Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 80} I dissent from the majority’s holdings regarding the jury instructions on the use of force and the trial court’s exclusion of the defendant’s testimony about the offenses that he thought the victim had committed, and I join Justice Lanzinger’s dissent on those two issues. I concur in the majority’s judgment regarding the inapplicability of the firearm specification to the defendant and in the majority’s judgments addressing the propositions of law involving pretrial dismissal based on civil immunity and a mistaken-belief jury instruction. Thus, I would reverse the judgment of the court of appeals regarding White’s felonious-assault conviction, would affirm its judgment on the R.C. 2941.145(A) conviction, and would remand the case to the court of appeals for a consideration of the remaining assignments of error — regarding the manifest weight of the evidence and whether the trial court erred in imposing a seven-year sentence on the felonious-assault conviction — that the appellate court deemed moot.